FILED
                             NOT FOR PUBLICATION                             OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDREA VILLA BELLO,                              No. 05-75947

               Petitioner,                       Agency No. A095-306-083

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Andrea Villa Bello, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order summarily dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. §1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the BIA’s determination of continuous physical

presence. Landin-Zavala v. Gonzales, 488 F.3d 1150, 1151 (9th Cir. 2007). We

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Bello was

ordered expeditiously removed in 1998 under the name Theresa Martinez Lopez,

which she conceded was her alias, and that Bello therefore did not meet the

continuous physical presence requirement for cancellation of removal. See

Juarez-Ramos v. Gonzales, 485 F.3d 509, 511-12 (9th Cir. 2007) (holding that an

expedited removal order interrupts an alien’s continuous physical presence for

cancellation purposes). Substantial evidence also supports the agency’s

determination that Bello had not accrued ten years of continuous physical presence

at the time she was served with the Notice to Appear (“NTA”) in April 2002. See

8 U.S.C. § 1229b(d)(1).

      We lack jurisdiction to review Bello’s challenge to the IJ’s denial of her

request for a continuance because Bello failed to exhaust this issue before the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  05-75947
3   05-75947